TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 21, 2018



                                       NO. 03-18-00428-CV


                                    Yvonne Brown, Appellant

                                                  v.

                                  Coffee Traders, Inc., Appellee


            APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
             REVERSED AND REMANDED—OPINION BY JUSTICE PURYEAR



This is an appeal from the order signed by the district court on June 7, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s order. Therefore, the Court reverses the district court’s order and remands the case to the

district court for further proceedings consistent with the Court’s opinion. The appellee shall pay

all costs relating to this appeal, both in this Court and in the court below.